Citation Nr: 1415407	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include a psychotic disorder, not otherwise specified, schizophrenia, and posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1988 to October 1996.  This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).


REMAND

The Board remanded this case in April 2012.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In April 2012, the Board remanded the Veteran's claim in order to obtain a VA examination and opinion on the nature and etiology of all psychiatric disorders.  The Board noted that an August 2008 VA examiner failed to provide rationale for an opinion that the Veteran's schizophrenia was not related to a search and rescue mission in service and failed to also provide an opinion whether schizophrenia was otherwise related to the Veteran's military service.  The Board remand specifically directed the subsequent VA examination report to provide an adequate opinion as to whether the diagnosed schizophrenia was related to the Veteran's active service.  

In a June 2012 VA psychiatric examination, the VA examiner found the Veteran's self-report not credible and that his responses indicated symptoms were exaggerated or feigned such that "an opinion as to the accuracy and/or etiology of his psychotic and/or any other psychiatric symptoms cannot be determined without resorting to mere speculation."  In support of the opinion, the VA examiner noted that the Veteran claimed to be experiencing "an implausible number of varied psychiatric conditions including depression, anxiety, [posttraumatic stress disorder], mania, cognitive deficits, and panic attacks with agoraphobia."  However, the VA examiner failed to offer an opinion with adequate supporting rationale on the etiology of the Veteran's diagnosis of schizophrenia in accordance with the Board's remand directives.  Therefore, the June 2012 VA opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Additionally, the April 2012 Board remand noted that the prior supplemental statements of the case did not address the RO determination that service connection was not warranted for posttraumatic stress disorder (PTSD).  See 38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.31(a).  Rather, the October, November, and December 2008 supplemental statements of the case listed the issue as service connection for psychosis/schizophrenia.  The April 2012 remand directed the RO to provide the Veteran with an adequate supplemental statement of the case that discussed all material changes in, or additions to, the information provided in the April 2008 statement of the case and October, November, and December 2008 supplemental statements of the case, including a summary of the evidence, applicable law, and regulations related to whether service connection is warranted for PTSD.

Under the directives of the April 2012 remand, the Appeals Management Center readjudicated the Veteran's claim in a September 2012 supplemental statement of the case.  Although the issue was listed as service connection for a psychiatric disorder, to include a psychotic disorder, not otherwise specified, schizophrenia, and PTSD, the Appeals Management Center failed to provide a summary of the evidence, applicable law, and regulations that demonstrated why service connection was not warranted for PTSD.  Rather, the September 2012 supplemental statement of the case reviewed the June 2012 VA examination report to determine that the Veteran's account of his psychiatric conditions was not credible and service connection for a psychiatric disorder was not warranted.

The above actions are not in substantial compliance with the directives of the April 2012 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the psychiatric disability claim must again be remanded so that the RO can arrange for an adequate VA examination and provide an adequate supplemental statement of the case.  

In an October 2012 statement, the Veteran explained that he had difficulties answering questions due to his psychiatric symptoms at a June 2012 VA examination.  In November 2012, additional new evidence in the form of lay statements from the Veteran's mother and his friend, S.B., were received pertaining to the Veteran's psychiatric symptoms and the credibility issues raised by the June 2012 VA examiner.  The Veteran submitted an additional statement in April 2013 regarding his PTSD symptoms and belief that he had PTSD.  No waiver of RO consideration was submitted for these additional statements and the claim has not been readjudicated subsequent to that evidence being added to the claims file.  Therefore, as other development is needed, the Board will also remand this claim to the RO for readjudication with consideration of the newly submitted evidence.  38 C.F.R. § 20.1304(c).

As the case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained.  The RO should obtain and associate with the record all outstanding, pertinent VA records from June 2012 to the present.

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of the Veteran's response, the RO must obtain all relevant VA treatment records for the time period from June 2012 to the present.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

Then, the Veteran must be afforded a VA examination by an examiner of appropriate expertise to determine whether any currently or previously diagnosed psychiatric disorders are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed psychiatric disorder, to include a psychotic disorder, not otherwise specified, schizophrenia, and PTSD, is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2. The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file if any notice is returned as undeliverable.

3. After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4. After completing the above action, and any other development deemed necessary, the claim must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the claim must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

